DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, with respect to Claim 5, the claim includes three instances of the phrase “a chamber and port,” which is indefinite as it is unclear whether or not each instance of “a chamber and port” are referring to the same chamber and port, or a different chamber and port.  The Examiner believes Applicant is referring to the same chamber and port each time, and for the purposes of the rejection, the claims will be interpreted as such.  For clarity, Applicant should leave the first instance of “a chamber and port,” and change each subsequent instance to “the chamber and port”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huff (7,942,239).
	With respect to Claim 1, Huff teaches an anti-resonance muffler (Figure 22, #1200) to attenuate vehicle exhaust system resonance (Col. 4, Lines 24-27), comprising a chamber (1222) with a specific volume, a port (1240) with a specific volume (see Figure 24), an exhaust tube (1210), an outlet (1216) and an inlet (1214) which is connected to the vehicle exhaust system of interest (denoted by #EG – exhaust gas – of said connected exhaust system.  
	With respect to Claim 2, Huff teaches wherein the chamber (1222) and port (1240) create a Helmholtz resonator (Col. 2, Lines 37-44; Col. 18, Lines 5-17).  
	With respect to Claim 3, Huff teaches wherein the chamber (1222) and port (1240) are mounted radially relative to the exhaust tube (1210).  
	With respect to Claim 4, Huff teaches wherein the chamber (1222) and port (1240) are in fluid communication with the vehicle exhaust system of interest (denoted by #EG – exhaust gas – of said connected exhaust system).  
	With respect to Claim 5, Huff teaches a method for attenuating vehicle exhaust system resonance (Figure 22), comprising: a chamber (1222) and port (1240) having suitable volumes for use in an anti-resonance muffler (1200); an anti-resonance muffler (1200) tuned to a suitable frequency to attenuate vehicle exhaust system resonance (Col. 2, Lines 37-44; Col. 18, Lines 5-17); a chamber (1222) and port (1240) in fluid communication with the vehicle exhaust system of interest (denoted by #EG – exhaust gas – of said connected exhaust system); and a chamber (1222) and port (1240) mounted radially relative to an exhaust tube (1210).  
	With respect to Claim 7, Huff teaches further comprising ensuring an anti-resonance muffler (1210) tuned frequency is substantially equal to an excitation frequency of the vehicle exhaust system of interest so as to optimize attenuation of resonance of said exhaust system (Col. 2, Lines 37-44; Col. 18, Lines 5-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huff (7,942,239) in view of Williams (2017/0145882).
	With respect to Claim 6, Huff is relied upon for the reasons and disclosures set forth above.  Huff fails to explicitly teach wherein selecting the tuning frequency of the anti-resonance muffler further comprises accounting for effects due to an operating temperature of the vehicle exhaust system of interest.  Williams teaches a similar Helmholtz resonator having a port (Figure 1, #116) and chamber (112) within in vehicle exhaust system, wherein selecting the tuning frequency (via tuned port, among other elements) of the anti-resonance muffler (#104, when combined) further comprises accounting for effects due to an operating temperature of the vehicle exhaust system of interest ([0011], [0039], [0040]).  Because Williams recognizes a difference in the tuned attenuation frequency of the muffler during benchmark testing at room temperature and at an operating temperature and further suggests taking into account an operating temperature or temperature range when designing the muffler so as to optimize performance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Huff, with the apparatus of Williams, so as to optimize muffler performance, by taking into account an operating temperature of the muffler due to differences in muffler performance at room temperature and an operating temperature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to anti-resonance muffler are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837